DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of an organic light emitting display device. 
Independent claim 8, and its dependent claims, are drawn to the general notion of a driving method of an organic light emitting display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record. 
The particularly-significant, distinguishing structural and functional features are a display panel driven in a low-speed driving mode when there is no variation in an input image signal for a predetermined number of frames, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Ozaki; Tsuyoshi, US 20080180365 A1, describes an OLED display device containing a timing controller multiplexing a supply-generated voltage or a data voltage to a given pixel during periods when operating a display panel’s data drivers and gate drivers (see Figs. 13, 14, 17, 20), but does not describe a refresh period in a low-speed driving mode or at least one anode reset period in a hold period in the low-speed driving mode, nor does Ozaki describe a display panel driven in a low-speed driving mode when there is no variation in an input image signal for a predetermined number of frames. 
Park; Se Hyuk et al., US 20200372853 A1, describes a display device containing a timing controller operating the display in a low-speed driving mode (see Fig. 1), but does not describe a display panel driven in a low-speed driving mode when there is no variation in an input image signal for a predetermined number of frames. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693